FILED
                            NOT FOR PUBLICATION
                                                                             JUN 13 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RONAN AGUIAR DE SOUZA,                           No. 13-71853

              Petitioner,                        Agency No. A078-258-065

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 6, 2016**
                               Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges and BENNETT,*** Senior
District Judge.

      Petitioner Ronan Aguiar De Souza (“De Souza”), a citizen of Brazil,

petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Mark W. Bennett, Senior District Judge for the U.S.
District Court for the Northern District of Iowa, sitting by designation.
motion to reopen to apply for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). Although the BIA denied the motion on

multiple grounds, we need address only one because we conclude that the BIA did

not err in holding that the motion to reopen failed to establish a prima facie case for

relief. We therefore deny the petition.

      1. In addition to other requirements, a motion to reopen immigration

proceedings must establish “a prima facie case for [the] relief” sought.

Tadevosyan v. Holder, 743 F.3d 1250, 1255 (9th Cir. 2014). With respect to

asylum, the relevant standard requires demonstrating that the non-citizen is “unable

or unwilling to return to his home country because of a well-founded fear of

persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” Durate de Guinac v. INS, 179 F.3d 1156, 1159

(9th Cir. 1999).

      Here, De Souza was arrested in the United States for possession of a false

visa. After his arrest, he implicated several Brazilian citizens in a visa fraud ring,

and now alleges that one of the scheme’s ringleaders has since been deported to

Brazil and intends to harm De Souza upon his return to Brazil. As the BIA

properly held, however, De Souza’s motion to reopen does not establish a prima

facie case for asylum for two reasons. First, the record is wholly devoid of any


                                           2
allegation that the Brazilian government would be “unable or unwilling” to protect

him, as required for an asylum claim. Afriyie v. Holder, 613 F.3d 924, 931 (9th

Cir. 2010). Second, De Souza cannot establish that one of the protected grounds

listed in the asylum statute is at least “a central reason” for the persecution.

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009). At most, De Souza’s

allegations establish only that he fears being harmed as a result of a personal

vendetta arising out of De Souza’s cooperation with law enforcement. A personal

vendetta does not, without more, provide a sufficient basis for asylum. See

Madrigal v. Holder, 716 F.3d 499, 506 (9th Cir. 2013).

       2. De Souza’s brief before this court addresses only his eligibility for

asylum. We note, however, that the remainder of his motion to reopen presents no

basis for granting relief.

       Accordingly, the petition for review is

       DENIED.




                                            3